Tarbell, J.:
This suit was brought to recover the value of a mule alleged in the declaration to have been killed by defendant without just cause. Issue being joined, the cause was tried, and a verdict for plaintiff in September, 1868. Several instructions were, on request, given on both sides — one, asked by defendant, being refused.
A motion for a new trial by defendant, setting forth the grounds thereof, was overruled. There is no' bill of exceptions, and no part of the evidence on the trial is presented to ns. If there were objections or exceptions to the instructions given or refused, or to the denial of a new trial, we are not informed. Without the testimony on the trial, we are unable to determine the propriety of the instructions given and refused, or of the merits of the motion for a new trial. In accordance with the settled practice of this court, the judgment of the court below is affirmed. Rev. Code, p. 504, 505; 30 Miss., 324; 40 ib., 320; 41 ib., 92-144; 38 ib., 292.